DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 4, 7-11, 15-21 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance:  although subpixel groupings for effecting a phase contrast imaging scheme is generally known (see prior rejections of record), and although stacked detectors for energy sensitivity is generally known for phase contrast imaging (see US patent documents to Proksa, citied in attached PTO-892), the prior art neither teaches nor reasonably suggests a phase contrast imaging detector having:
a) pixel elements where each pixel element has a plurality of electrodes in an alternating pattern of interleaved comb members with a spacing therebetween corresponding to a frequency of a phase contrast interference pattern, where the alternating pattern of interleaved comb 
b) a path of the x-ray radiation beam is incident on multiple pixel elements aligned in the direction of the x-ray radiation beam, where the pixel elements change in length in the direction of the path of the x-ray radiation beam;
as required by the combination as claimed in each of claims 1, 10 and 16.

Claims 4, 7-9, 11, 15, 17-21 and 23 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884